          Case 1:20-cv-00275-RP Document 16 Filed 07/20/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 DONNA LANGAN, TERESA DE                             §
 BARBARAC, and ALEXANDRA CARSON,                     §
     Plaintiffs,                                     §
                                                     §
 v.                                                  §
                                                     §         CASE NO. 1:20-cv-275-RP
 GREG ABBOTT, in his Official Capacity as            §
 Governor of Texas; and KEN PAXTON,                  §
 in his Official Capacity as Attorney General        §
 of Texas,                                           §
         Defendants.                                 §


                       DEFENDANTS’ REPLY IN SUPPORT OF
               MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT


       Defendants Greg Abbott, in his official capacity as the Governor of Texas, and Ken Paxton,

in his official capacity as Attorney General of Texas, hereby submit this their Reply in Support of

their Motion to Dismiss Plaintiffs’ Amended Complaint [Dkt. 11] and request that the Court

dismiss Plaintiffs’ claims because Plaintiffs’ claims are barred by Eleventh Amendment immunity

and Plaintiffs lack standing to pursue their claims against Defendants.

             I.    SUMMARY OF PLAINTIFFS’ RESPONSE TO MOTION TO DISMISS

       Defendants moved for dismissal pursuant to FED. R. CIV. P. 12(b)(1) because (1) Plaintiffs

lack standing to pursue their claims against Defendants, and (2) Plaintiffs’ claims are barred by

Eleventh Amendment immunity. Although Plaintiffs bear the burden of proof as the party asserting

jurisdiction, Plaintiffs’ Response [Dkt. 15] wholly fails to provide any basis for asserting subject-

matter jurisdiction as to Defendant Greg Abbott. Therefore, as a matter of law, Defendant Abbott

must be dismissed from this suit.




                                                 1
           Case 1:20-cv-00275-RP Document 16 Filed 07/20/20 Page 2 of 5




       As to Defendant Ken Paxton, Plaintiffs improperly rely on a general duty to enforce state

law to establish he is a proper defendant, even though Fifth Circuit and Western District of Texas

case law rejects such a principal. Plaintiffs also attempt to connect Defendant Paxton with

enforcement of TEX. FAM. CODE § 45.103 by using past actions unrelated to this statute to establish

a “habit,” even though such an argument was expressly rejected by the Fifth Circuit just last year.

       For the reasons detailed in both Defendants’ Motion and as described below, Plaintiffs

failed to establish both standing and an exception to Eleventh Amendment immunity, and their

claims against Defendants must be dismissed.

         II.   PLAINTIFFS HAVE NOT MET THEIR BURDEN TO PREVENT DISMISSAL

       In their Response, Plaintiffs concede that they may only proceed with their claims against

Defendant Paxton if they can satisfy the requirements of Ex parte Young, which serves as an

exception to Eleventh Amendment immunity that would otherwise bar Plaintiffs’ claims. They

further concede that for the exception to apply, they must establish that Defendant Paxton is a

proper defendant and has a sufficient connection to the enforcement of TEX. FAM. CODE § 45.103.

However, Plaintiffs fail to provide adequate evidence to meet that burden and cannot, therefore

establish subject-matter jurisdiction over Defendant Paxton.

       First, Defendant Paxton does not concede that he is a proper defendant in this suit. Plaintiffs

admit that TEX. FAM. CODE § 45.103 does not specifically name the Attorney General as the state

official or agency tasked with enforcing its provisions. Interestingly, Plaintiffs seem to argue that

the Attorney General is the proper defendant because he has the authority to generally enforce

state law while also arguing that a state court judge cannot be the proper defendant because he or

she is tasked with enforcing all state laws. Plaintiffs cite to no authority for either of these

contradictory positions. However, there is ample authority that a general duty to enforce state law

is not sufficient to invoke Ex parte Young. See Starr v. County of El Paso, No. EP-09-CV-353-


                                                 2
           Case 1:20-cv-00275-RP Document 16 Filed 07/20/20 Page 3 of 5




KC, 2010 WL 3122797, at *5 (W.D. Tex. Aug. 5, 2010) (citing Okpalobi v. Foster, 244 F.3d 405,

419 (5th Cir. 2001) and McBurney v. Cuccinelli, 616 F.3d 393, 399 (4th Cir. 2010)).

        Additionally, even if he were a proper defendant, Plaintiffs fail to provide sufficient

evidence that Defendant Paxton has sufficient connection to the enforcement of TEX. FAM. CODE

§ 45.103 to support application of Ex parte Young. Plaintiffs argue that their facts are different

from those expressly rejected by the Fifth Circuit in City of Austin, a suit challenging TEX. LOCAL

GOV. CODE § 250.007, a state law allowing landlords to reject federal vouchers. City of Austin v.

Paxton, 943 F.3d 993, 996 (5th Cir. 2019). In City of Austin, the plaintiff relied on examples where

the Attorney General had sued or intervened in suits brought against the City of Austin related to

municipal ordinances and policies to support its claim that the Attorney General had a sufficient

enforcement connection with § 250.007 to trigger Ex parte Young. Id. at 1001. Here, Plaintiffs

argue that Defendant Paxton has intervened in state court cases involving the constitutionality of

laws related to same-sex marriage and taken an interest in other cases that may have involved

transgendered individuals but clearly did not involve Chapter 45 of the Texas Family Code. Just

as the Fifth Circuit held in City of Austin, these “habits” as alleged by Plaintiffs are insufficient to

show that Defendant Paxton “might similarly bring a proceeding to enforce the supremacy” of

TEX. FAM. CODE § 45.103. City of Austin, 943 F.3d at 1000.

        Plaintiffs base their entire jurisdictional argument on meeting the requirements of Ex parte

Young. However, as detailed in both the Motion to Dismiss and this Reply, Plaintiffs have failed

to satisfy the requirements necessary to avail themselves of Ex parte Young. In fact, Plaintiffs have

made no attempt in response to the Motion to Dismiss to show: (1) an actual or imminent, concrete

and particularized “injury-in-fact”; (2) that is fairly traceable to the challenged action of the

defendant; and (3) that is likely to be redressed by a favorable decision. As these elements are “an




                                                   3
          Case 1:20-cv-00275-RP Document 16 Filed 07/20/20 Page 4 of 5




indispensable part” of Plaintiffs’ case for which they bear the burden to establish, Plaintiffs claims

must be dismissed. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).

                                      III.   CONCLUSION

       Plaintiffs’ claims against Defendants must be dismissed because Plaintiffs have failed to

meet their burden to establish (1) standing to bring this suit against Defendants and (2) exception

to immunity under the Eleventh Amendment under Ex parte Young. Therefore, Defendants

respectfully request this Court grant their Motion, dismiss Plaintiffs’ claims against Defendants,

and for such other relief, whether in law or in equity, to which Defendants may be entitled.

                                               Respectfully submitted.

                                               KEN PAXTON
                                               Attorney General of Texas

                                               JEFFREY C. MATEER
                                               First Assistant Attorney General

                                               RYAN L. BANGERT
                                               Deputy First Assistant Attorney General

                                               DARREN L. MCCARTY
                                               Deputy Attorney General for Civil Litigation

                                               THOMAS A. ALBRIGHT
                                               Chief, General Litigation Division

                                               /s/ Kimberly Gdula
                                               KIMBERLY GDULA
                                               Texas Bar No. 24052209
                                               Assistant Attorney General
                                               General Litigation Division
                                               P.O. Box 12548, Capitol Station
                                               Austin, Texas 78711-2548
                                               (512) 463-2120 | FAX: (512) 320-0667
                                               Kimberly.Gdula@oag.texas.gov

                                               ATTORNEYS FOR DEFENDANTS
                                               GOVERNOR GREG ABBOTT AND
                                               KEN PAXTON, ATTORNEY GENERAL OF TEXAS



                                                  4
          Case 1:20-cv-00275-RP Document 16 Filed 07/20/20 Page 5 of 5




                                    CERTIFICATE OF SERVICE

        I hereby certify that on July 20, 2020, I electronically filed the foregoing instrument with
the Clerk of the Court using CM/ECF which will send electronic notification of such filing to all
registered counsel.




                                              /s/ Kimberly Gdula
                                              KIMBERLY GDULA
                                              Assistant Attorney General




                                                 5
